Citation Nr: 0930786	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for peripheral vascular 
disease.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from May 1968 to May 
1972 and from July 1972 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Veteran testified before the 
undersigned Veterans Law Judge at a hearing in April 2007.  A 
transcript of that hearing is of record.

At the April 2007 Board hearing, the Veteran stated that he 
had received extensive treatment for arthritis, a circulatory 
disability, and a back disability at Barnes-Jewish Hospital 
in St. Louis, Missouri, and at St. Louis University Hospital.  
He indicated that the treatment was during his period of 
military service, and at the least, was in 1978 at the St. 
Louis University Hospital.  He submitted signed Authorization 
and Consent to Release Information forms (VA Form 21-4142) on 
the same day as his April 2007 Board hearing, for both St. 
Louis University Hospital, and Barnes-Jewish Hospital, 
providing the address of the hospitals, in addition to his 
dates of treatment, and the conditions for which he was 
treated.  In October 2007, the Board remanded the Veteran's 
case to have the agency of original jurisdiction (AOJ) obtain 
pertinent records from Barnes-Jewish Hospital and St. Louis 
University Hospital, specifically noting that the Veteran had 
submitted a release for these records in April 2007.  

In response to the Board's remand, the Appeals Management 
Center (AMC) sent the Veteran a November 2007 letter 
requesting that he complete and return a VA Form 21-4142 
(Authorization and Consent to Release Information) for each 
health care provider, to include Barnes-Jewish Hospital and 
St. Louis University Hospital.  The Veteran responded in 
December 2007, but had difficulty completing the newly sent 
VA authorization forms, noting that he had suffered a stroke.  
At the same time that the Veteran submitted almost entirely 
blank consent forms, he also submitted a form stating that he 
had no other information or evidence to give VA to 
substantiate his claims.  The AMC thereafter issued a 
supplemental statement of the case, noting that it could not 
assist the Veteran further without the completed consent 
forms.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
Such reasonable efforts generally consist of an initial 
request for the records and if the records are not received, 
at least one follow-up request.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2008).

Here, despite the October 2007 Board remand containing a 
specific reference to the VA Forms 21-4142 submitted by the 
Veteran in April 2007, and requesting that the AMC obtain 
medical records from the above-mentioned private hospitals, 
the only effort the AMC made to obtain these private medical 
records was to send the Veteran more forms.  Although the VA 
Form 21-4142 specifically notes that the authorization will 
expire 180 days from the date signed, why, when the AMC 
learned that the Veteran had had difficulty completing the 
forms because of his stroke residuals, was the information 
not copied from the April 2007 forms and then sent to the 
Veteran for his signature is not clear.  Because of the duty 
to assist, which has not been fulfilled, the Board finds that 
a remand is necessary to make a reasonable effort to obtain 
the records sought earlier.  

Finally, the Board notes that the AOJ was asked in the 
Board's earlier remand to consider evidence received 
subsequent to issuance of a 2005 statement of the case.  This 
has not yet been done.  When the AMC issued a supplemental 
statement of the case in June 2009, it specifically noted 
that no additional evidence had been considered.  (This Board 
member recognizes from conversations with adjudicators over 
the years that information contained in a remand by the Board 
is not considered, and often not even read, unless it is 
contained in the numbered paragraphs of the remand.  The 
Board failed to include a specific instruction in the 
numbered paragraphs of its October 2007 remand with respect 
to evidence received since the issuance of the 2005 statement 
of the case.  The Board's failure will be corrected below.)  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain Authorization and Consent to 
Release Information forms (VA Form 21-
4142) from the Veteran which contain the 
same information as the April 2007 VA 
Forms 21-4142 (related to Barnes-Jewish 
Hospital and St. Louis University 
Hospital), but are signed by the Veteran 
with a current date.  Assist the Veteran 
by specifically including all necessary 
information on the forms as provided by 
him in April 2007.

2.  Request treatment records from St. 
Louis University Hospital and Barnes-
Jewish Hospital in St. Louis, Missouri.  

3.  The AOJ should thereafter consider 
the issues remaining on appeal in light 
of all information or evidence received.  
Specifically consider all evidence 
received since issuance of the 2005 
statement of the case.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The 
supplemental statement of the case should 
address all evidence received since the 
2005 statement of the case.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

